DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
The Examiner notes that, as a result of the amendments to claims 20 and 21 causing them to depend from claim 2, these claims are no longer withdrawn as being drawn to a different invention and have been examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11, 13-18, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 calls for receiving “a continuous measure of a pump flow rate value” in lines 5-8, but in lines 13-17 calls for use of “the pump flow rate value”. There is no antecedent basis for the use of “the pump flow rate value” as referring to a singular value when the claim defines 
Claim 2 also calls for showing the calculated indexed oxygen delivery value “in real-time”. It is unclear which aspect is in real-time – the result of the calculation is presented in real-time even if using historical data? Or does the received data include real-time measures of some of the parameters?
Further, claim 2 calls for display of “current” values; it is unclear whether the received data contains any “current” data or how that data might be identified, nor is it clear how a “current” value of a parameter might relate to a “real-time” value of a parameter. 
Claim 6 calls for display of “the hematocrit value”. It is unclear if this refers to the “continuous measure of a hematocrit value” or the “current hematocrit value” or some other value. Correction is required.
Claim 20 calls for display of “a current value of the indexed oxygen delivery value”, “a current pump flow rate”, and “a current hematocrit value and/or a current hemoglobin value”. It is entirely unclear if these are the same current values as found in claim 2, or “current” values found at some other “current” time. Still further, these limitations have the same issues as those of claim 2 where it is unclear which values of continuous measures are considered “current” or how they are identified.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 and 14-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parolari et al (Cardiopulmonary bypass and oxygen consumption: oxygen delivery and hemodynamics, The Annals of Thoracic Surgery, 1999) in view of Merz (US 5810759), Ellingboe (US 2002/0085952), Haworth (US 6144444), and Oppenheimer (US 5331958)
Regarding claim 2, Parolari discloses a monitoring system for use during cardiopulmonary bypass comprising a processor with a controller configured to calculate an indexed oxygen delivery value from received measures of arterial oxygen saturation, hematocrit, a continuous pump flow rate, and a body surface area (per p. 1320, body surface areas for each subject are obtained; DO2 throughout the paper is given the units of mL*min-1*m-2; see also the formulas in the right column of p. 1321 and table 7; p. 1321 the pump flow rate is constant) and compare the calculated indexed oxygen delivery to a threshold (p. 1322, spanning the two columns – “all the observations could be categorized into the categories DO2>Do2crit or DO2<DO2crit”; p. 1323, first full paragraph discussing the results of this sorting; Tables 8 and 9); and a display operably connected to the processor configured to display each of the values (p. 1322, first full paragraph); as the indexed oxygen delivery value is displayed as soon as it is calculated, it is thus shown in real-time, and the value of any measure when is a surgical operation, such that any instance of cardiopulmonary bypass is a “surgical operation requiring cardiopulmonary bypass”.
Parolari does not call for triggering an alarm if the controller determines that the calculated indexed oxygen delivery has breached the threshold; Merz teaches a monitoring system for cardiopulmonary bypass which is configured to compare monitored and calculated parameters to thresholds and trigger an alarm if the parameter breach the threshold (column 10, lines 11-29). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Parolari and configured the processor to trigger an alarm if it determines that the calculated indexed oxygen value has breached a threshold, as taught by Merz, in order to allow intervention to prevent adverse conditions. 
Parolari, as modified, does not explicitly call for displaying all of the obtained data, including the “current” pump flow rate value and hematocrit/hemoglobin value, and the alarm. Ellingboe teaches a system for use during cardiopulmonary bypass which is configured to display associated data including a pump flow rate value and a hematocrit/hemoglobin value (paragraphs [0029], [0031]) and, when conditions warrant an alarm, also showing the alarm on the display (paragraphs [0183], [[0223]). It would have been obvious to one of ordinary skill in the art to have made the system of Parolari with the display configured to display the data and alarm already present in the system, as taught by Ellingboe, in order to allow monitoring of the 
Parolari, as modified, does not disclose the received measure of hematocrit being a continuous measure of a hematocrit, or causing the controller to calculate a hemoglobin value based on the hematocrit value. Haworth teaches obtaining a continuous measure of hematocrit while monitoring a patient during cardiopulmonary bypass (column 2, lines 10-20). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Parolari and caused the system to receive a continuous measure of hematocrit from which a value can be selected to calculate the indexed oxygen delivery value, as taught by Haworth, in order to allow observation of trends and changes in the patient’s condition. Oppenheimer teaches finding a single hemoglobin value based on a single hematocrit value (column 19, lines 36-42). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Parolari, as modified, and also used one of the hematocrit values to find a hemoglobin value, as taught by Oppenheimer, in order to allow evaluation of the patient’s condition at that point in time. The Examiner notes that this determined hemoglobin value is not required to be used for any purpose by any other component of the system.
The Examiner further notes that the combination of references above results in Parolari’s processor being capable of receiving all the claimed measures during the operation and thus being capable of also performing the calculations based on those measures during such operation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably 

Regarding claim 14, Parolari further discloses receiving an input of a continuous measure of the patient’s temperature, with the threshold changing based at least in part on the measured temperatures of the patient (p. 1323, first full paragraph discussing the results of comparisons to DO2crit as being “corrected for the temperature of each determination”). The Examiner also notes that “a continuous measurement” does not set forth any minimum amount of time or data points, such that a single measurement taken at a single point in time is a continuous measurement over that amount of time.
Regarding claim 15, Ellingboe further teaches that the system for use in performing and monitoring cardiopulmonary bypass includes a user input device for inputting data to the monitoring device (paragraphs [0212], [0213], [0297], [0298]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Parolari, as modified above, and included a user input device for inputting data, as further taught by Ellingboe, in order to allow at least setting of parameters, inclusion of patient characteristics, and logging of events during the procedure.
Regarding claim 16 and 17, Parolari further discloses a heart-lung machine operably connected to the system which includes a hematocrit/hemoglobin sensor and a pump flow rate sensor used to provide the values of each parameter (abstract, the research was performed during cardiopulmonary bypass; see “Intraoperative Management”, “Pump Flow Rate”). 

Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parolari, as modified and applied above, and further in view of Ali (US 2002/0035315).
Ali teaches a monitoring system which is configured to compare a value to a threshold and, if the threshold remains breached for at least a particular accumulated amount of time, trigger an alarm (paragraph [0097]-[0098]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Parolari, as modified, with the alarm configured to trigger after the threshold has been breached for at least a particular accumulated amount of time, as taught by Ali, in order to prevent false alarms.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parolari, as modified and applied above, and further in view of Booth (US 2004/0063154).
Ali calls for waiting for an accumulated amount of time before triggering the alarm, as noted above, but does not indicate that the accumulated amount can include non-consecutive intervals. Booth teaches a monitoring system which is configured to trigger an alarm when the monitored parameter has breached a threshold for a particular amount of time, where that amount of time can include consecutive and nonconsecutive intervals (paragraph [0101]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Parolari, as modified above, with the alarm trigger condition including both consecutive and nonconsecutive accumulated durations, as taught by Booth, in order to avoid false alarms but also avoid missing borderline problem conditions.

Claim s 6-11, 13, 18, 20, and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parolari, as modified above, and further in view of Blike (US 2003/0191373).
Regarding claims 6-11, 18, 20, and 21, Parolari, as modified above, discloses displaying the obtained and calculated parameters, as discussed above, but does not disclose any particular configuration for the display. Blike teaches a system configured to display a number of obtained and calculated parameters using rectangular windows arranged in a number of possible configurations (figures 9, 11). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Parolari, as modified above, and used rectangular windows around a display to display the various values, as taught by Blike, in order to allow all parameters to be viewed at once. Parolari and Blike do not disclose one particular parameter, such as indexed oxygen delivery and/or consumption, as being in a window of particular size or location relative to the other windows, but it would have been a mere matter of design choice for one of ordinary skill in the art at the time the invention was made to chosen particular sizes and locations for the windows, since Applicant has not disclosed use of this particular combination of size and location of one parameter's window as providing a particular advantage, solving a stated problem, or serving a different purpose than that of the average values of Blike. Moreover, it appears that any combination of sizes and relative locations of windows would perform equally well to allow display of the assortment of values. As such, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Parolari and Blike with the indexed oxygen delivery and/or consumption window being central to and larger than the other windows, 
Regarding claim 13, Ellingboe further teaches that the system for use in performing and monitoring cardiopulmonary bypass includes display of whether an alarm is triggered (paragraph [0183]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Parolari, as modified, and included display that an alarm has been triggered, as further taught by Ellingboe, in order to ensure that the condition is noticed; as modified by Blike this would be in one of the windows.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 7435220 in view of Ellingboe. Claim 2 of the instant invention and claims 1 and 2 of ‘220 are each directed to a system configured to determine a calculated indexed oxygen delivery value (DO2i), trigger an alarm when a threshold is breached, and display data, including displaying the calculated indexed oxygen delivery value in real-time; ‘220 does not explicitly call for the displayed data to include the pump flow rate .
Claims 2 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-21 of U.S. Patent No. 10039490 in view of Ellingboe. 
Regarding claim 2, claim 19 of ‘490 is also directed to a system with a processor and display configured to calculate an indexed oxygen delivery value based on at least an arterial oxygen saturation value, a hematocrit/hemoglobin value, a body surface area, and a pump flow rate value, display the indexed oxygen delivery value, determine if the indexed oxygen delivery value has breached a threshold, and trigger an alarm if the threshold is breached; claim 19 further calls for display of data but does not explicitly call for the displayed data to include the pump flow rate value and hematocrit/hemoglobin value or displaying the alarm, but does call for obtaining this data in the system. Ellingboe teaches a system for use during cardiopulmonary bypass which is configured to display associated data including a “current” 
Regarding claim 3, claims 20 and 21 of ‘490 also call for triggering an alarm if the threshold is breached for an accumulated amount of time.

Response to Arguments
Applicant's arguments filed 2 December 2021 have been fully considered but they are not persuasive.
Regarding the rejections under 112, Applicant initially argues that noting that calculations are performed in real-time resolves the issues of what is meant by displaying in real-time because “the calculations are performed in real-time as it is continuously measured”. This is not what has been claimed. Requiring that calculations are performed in real-time is not affected by the source of the data, as long as the calculations themselves are performed in real-time (which is inherent). 
Applicant then appears to misunderstand the issue regarding identification of “current” values. The question is not whether the data contains any current values (though, as the data which of the values from the continuously measured values are considered to be “current” values. 
Regarding the art rejections, Applicant continues to argue that Parolari’s system is not configured to continuously measure and provide the claimed data; the Examiner notes that Parolari is cited only as continuously measuring pump flow rates, which Applicant has not discussed. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As clearly set forth above, it is the combination of references which is used to obtain these continuously measured values, from which data is used by a system like that of Parolari to determine an indexed oxygen delivery value, among other values. The actual data used in the calculations in the invention as claimed does not use continuous inputs of data – it determines a single value from singular values of each of the parameters which happen to have been measured continuously even though only one value of each parameter is used in the calculation.
Applicant continues to present numerous arguments regarding Parolari’s system being used in a study; the Examiner notes that what is claimed is a system, not a method, and the claimed system recites an intended use (during surgical operations requiring cardiopulmonary bypass). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the 
Applicant next argues against Merz’s teaching of triggering an alarm if the monitored value breaches a threshold because somehow Merz’s system which is used as part of extracorporeal life support is unrelated to cardiopulmonary bypass, such that there would be no “rational reason” to trigger an alarm during cardiopulmonary bypass (a form of extracorporeal life support) if a threshold is breached. This is entirely unpersuasive. Applicant argues that Merz does not teach triggering an alarm upon an indexed oxygen delivery value breaching a threshold; this has not been posited, rather Merz teaches triggering an alarm when thresholds of various monitored and calculated parameters have been breached and Parolari teaches monitoring and calculating parameters including an indexed oxygen delivery value, such that Merz’s teaching when incorporated would result in that being one of the values which could trigger an alarm. Applicant then argues that neither Merz nor Parolari teach the calculation of an indexed oxygen delivery value based on continuous measurements; this entirely spurious argument has been addressed above. Applicant then argues that there would be “no reason for adding any type of alarm” – any time a patient is monitored and data is out of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, the Examiner notes that Applicant repeatedly refers to Parolari’s “operation”, clearly recognizing that the system of Parolari is being used “during a surgical operation requiring cardiopulmonary bypass”.
The remainder of Applicant’s arguments merely assert that the other modifying references do not cure the supposed deficiencies of Parolari as modified above; as this is not the case these remarks remain entirely moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791